Case 3:19-cr-00083-M Document 340 Filed 06/29/21 Pagelof1 PagelD 3929

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA,

v. Case Number: 3:19-CR-00083-M

RUEL M HAMILTON (1),

Defendant.

80 COG SOD Un 600 Hon Koo fo

ORDER REINSTATING CONDITIONS OF RELEASE
Based upon the jury’s verdict of guilty on Counts 1, 2, and 3 of the Superseding
Indictment as to Defendant Ruel M. Hamilton, the Court reinstates Defendant’s conditions of
release imposed on March 1, 2019 (Doc. No. 15) and as modified in this Court’s Order of

December 14, 2020 (Doc. No. 282),

SO ORDERED.

June 29, 2021,

 

 

 

 
